Citation Nr: 1642639	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  09-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected left acromioclavicular (AC) separation, grade one, prior to October 28, 2014, and in excess of 20 percent thereafter.  

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2003 to September 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
November 2007 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2016 rating decision, the RO increased the Veteran's disability rating for his left shoulder disability from noncompensable to 20 percent disabling effective October 28, 2014.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to service connection for a left knee disability and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 28, 2014, the Veteran's left shoulder disability was manifested by pain and tenderness on examination, but not by limitation of the arm at shoulder level.  

2.  For the period following October 28, 2014, the Veteran's left shoulder disability manifested with arthritis, but did not manifest with motion of the left arm limited to 25 degrees from the side.   


CONCLUSIONS OF LAW

1.  For the period prior to October 28, 2014, a 10 percent rating, but no higher, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (Code) 5003, 5010, 5201, 5203 (2015).  

2.  For the period following October 28, 2014, a rating in excess of 20 percent is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5201, 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Left Shoulder Disability   

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45. 
    
In the rating action on appeal, the RO granted service connection and assigned a noncompensable rating for the Veteran's left shoulder disability, under 38 C.F.R. § 4.71, Diagnostic Code 5203, effective September 8, 2007.  In the May 2016 rating decision, the evaluation was increased to 20 percent, effective October 28, 2014, the date of a VA examination.  

For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  As noted below, the Veteran is right-hand dominant; thus, his service-connected left shoulder disability involved his minor extremity. 

Diagnostic Code 5203 provides ratings for impairment of the clavicle or scapula.  Nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the minor arm.  Under Code 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement (in either shoulder).  A maximum 20 percent rating is assigned for nonunion of the clavicle or scapula with loose movement or for dislocation of the clavicle or scapula (in either shoulder).  Under this code, impairment can also be rated on impairment of function of the contiguous joint.  See 38 C.F.R. § 4.71a, Code 5203 (2015).

Diagnostic Code 5201 provides the rating for limitation of motion for the shoulder.  For the minor extremity, Diagnostic Code 5201 provides that limitation of the arm at shoulder level or midway between side and shoulder level warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of arm motion at 25 degrees from side.  38 C.F.R. § 4.71a.

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I (2013).  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

a.  Period prior to October 28, 2014

The Veteran received an August 2007 VA examination for his left shoulder.  The examiner noted the Veteran is right-hand dominant.  The Veteran reported pain while performing exercises such as pull ups.  The Veteran endorsed locking and his shoulder feeling out of place.  The examiner diagnosed grade one left acromioclavicular separation.  On physical examination, there was a prominence of the distal clavicle over the acromioclavicular joint, which was slightly tender to dep pressure.  The Veteran's left shoulder on active and passive motion was noted to abduct to 180 degrees with forward flexion of 180 degrees and extension to 45 degrees with internal rotation to T10.  The Veteran's left shoulder was also noted to adduct across the chest to 30 out of 30 degrees.  The examiner noted that all of the motions were repeated several times with no change in either the range of motion or in the degree of discomfort, which was "minimal."  

The Veteran submitted an April 2008 notice of disagreement and a June 2009 VA Form 9 indicating that he felt his initial noncompensable rating was inappropriate.  The Veteran stated he was entitled to a compensable rating because his pain was so severe and he felt his shoulder would be separated for the rest of his life because surgery could not be performed on it.  

A July 2009 private treatment record noted the Veteran reported his shoulder pain comes with a sense of tingling and numbness.  The Veteran's left shoulder examination revealed instability to the AC joint but no deformity.  The treatment provider found the Veteran had full range of motion in his left shoulder with pain and tenderness in the AC joint.  The Veteran tested positive for the cross body compression test indicating pain in the AC joint.  His shoulder was injected with Xylocaine.  

A September 2009 private treatment record noted the Veteran stated most of his left shoulder pain had ceased and that he could exercise with minimal symptoms.  The treatment provider performed a physical examination and found the Veteran's range of motion to be "outstanding." 

VA treatment records show that in March 2012 the Veteran underwent an occupational therapy consultation for his left shoulder disability.  He had left shoulder injections approximately 6 months prior, without any significant pain reduction.  He was employed as a police officer.  The Veteran complained of left shoulder pain when reaching behind his back and across his body, as well as decreased proximal strength in the left upper extremity.  Pain also impacted his sleep.  A treatment plan was established.  An April 2012 treatment record noted the Veteran was instructed in the use of a TENs machine for use at home for left shoulder pain reduction.  

A July 2012 VA treatment record noted that the Veteran received an MRI of his left shoulder.  The VA treatment provider found a large tear of the inferior labrum extending anteriorly and posteriorly, a low-grade, partial thickness undersurface tear of the anterior fibers of the supraspinatus tendon, and mild to moderate acromioclavicular osteoarthritis, with trace sub acromial/sub deltoid bursitis.  The VA treatment provider diagnosed left AC separation.  

VA treatment records include an April 2013 occupational therapy record noting decreased left shoulder functional strength (abduction) and pain at rest and with functional activities.  Veteran was there to resume therapy that had been interrupted because of work-related demands.  

The RO granted service connection for the Veteran's left shoulder disability and evaluated this disability as noncompensable under Code 5203.  The Board finds the Veteran is not entitled to a compensable rating under Code 5203 as the evidence of record does not demonstrate that the Veteran presented with malunion of the clavicle or scapula.  The Board will address whether the disability can be rated on impairment of function of the contiguous joint, in this case the shoulder.  

The rating criteria pertaining to shoulder disabilities include: Diagnostic Code 5200 (for ankylosis of the scapulohumeral articulation); Diagnostic Code 5201 (limitation of motion in the arm); Diagnostic Code 5202 (for rating other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, nonunion, or loss of head).  However these codes would not be appropriate because the evidence of record shows the Veteran did not present with ankylosis or an impairment of the humerus.  The Veteran also did not present with compensable reduced range of motion.  The Veteran's VA examinations, VA treatment records, and private treatment records do not reflect that his left arm range of motion was limited to shoulder level or midway between side and shoulder level.  

The July 2012 MRI included the finding of mild to moderate acromioclavicular osteoarthritis.  That record appears to be the earliest evidence of arthritis.  The record prior to that date includes the Veteran's consistent complaints of pain in the left shoulder since service and he underwent injections and therapy, without significant reduction in pain.  

As noted, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.

The record includes the Veteran's complaints of pain and objective indicia of tenderness as early as the August 2007 VA examination and there is objective evidence the pain persisted since that time.  The Veteran underwent occupational therapy in 2012 and was noted to have previously received pain injections, without significant relief.  Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint.  Pettiti v. McDonald, 27 Vet. App. 415 (2015).  38 C.F.R. § 4.59 serves as a bridge linking painful motion and limitation of motion, with the result that a claimant who has painful motion is considered to have limited motion under DC 5003 even though actual motion is not limited. Id.  Under Diagnostic Code 5003, if the limitation of motion of the involved joint is noncompensable under the appropriate diagnostic codes, a minimum rating of 10 percent is still warranted, to be combined, not added, under diagnostic code 5003.  For the purposes of DC 5003, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (f).  Accordingly, the Board concludes that an initial 10 percent rating is warranted for the Veteran's left shoulder disability for the period prior to October 28, 2014, under Diagnostic Code 5003.  Burton, 25 Vet. App. at 1.  

The Board also concludes that an initial rating in excess of 10 percent is not warranted.  A rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran has reported pain; however, range of motion was essentially full at the August 2007 VA examination and July and September 2009 treatment reports.  The Board acknowledges the Veteran's left shoulder pain, but finds that the pain and limitation are not analogous to a limitation of motion where motion of the left arm is limited to shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

In light of the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran has actually painful motion of the left shoulder, but also that the preponderance of the evidence demonstrates that the left shoulder disability is not productive of limited motion at any time during the period on appeal.  Thus, the Board concludes that an initial 10 percent rating, but no higher, is warranted for the left shoulder disability. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis in excess of 10 percent. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

b.  Period following October 28, 2014 

Beginning October 28, 2014, the Veteran's arthritis of the left shoulder was rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5203.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

Diagnostic Code 5003 provides a 10 percent rating where the limitation of motion under the appropriate diagnostic code is noncompensable, but where there is satisfactory evidence of painful motion.  Diagnostic Code 5003 relates to degenerative arthritis and notes that when limitation of motion is noncompensable under the appropriate diagnostic codes for a specific joint, a rating of 10 or 20 percent is for application to be combined, not added depending on the number of joints involved and whether they are major (dominant arm, here the right) or minor (non-dominant arm, here the left).  Note (1) indicates that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  In other words, the Veteran will not be entitled to a rating under both Diagnostic Code 5003 and Diagnostic Code 5201.

In May 2016 the RO increased the Veteran's rating for his service-connected left shoulder disability from noncompensable to 20 percent effective October 28, 2014, the date of his most recent VA examination.  The RO rated the Veteran's left shoulder disability under Code 5003-5203.  

The Veteran was provided with an October 2014 VA examination in connection which his claim for an increased evaluation for his left shoulder disability.  The examiner noted a diagnosis of left shoulder AC separation, grade one.  The Veteran reported limited range of motion and increased pain over the past few years.  The Veteran denied flare-ups and functional loss and impairment.  The examiner performed a physical examination and found the Veteran's range of motion to be flexion to 180 degrees, abduction to 130 degrees, and 90 degrees for external and internal rotation.  The examiner found there was no pain on weight bearing.  The Veteran's range of motion in abduction was noted as outside the normal range of 180 degrees.  The examiner found that range of motion did not contribute to functional loss and found no evidence of pain with weight bearing.  The examiner found there was no additional loss of range of motion following the repetitive use test.  The Veteran presented with anterior palpitation tenderness.  The examiner found reduction of muscle strength in the left shoulder, but no muscle atrophy.  The Veteran did not present with ankylosis.  The Veteran tested positive on all rotator cuff tests.  The examiner found the Veteran's left shoulder disability manifested with clicking, catching, dislocation, and instability, but noted there was no history of recurrent subluxation. 

In May 2016 the Veteran's left shoulder disability was granted an evaluation of 20 percent under diagnostic code 5003-5203, effective October 28, 2014.  The Board finds the Veteran is not entitled to an evaluation in excess of 20 percent.  Codes 5003 and 5203 provide a maximum rating of 20 percent.  Thus the Veteran cannot be granted an increased schedular rating under these codes. 

The Board finds the Veteran is not entitled to a higher rating under any other diagnostic codes.  Diagnostic Codes 5200 and 5202 are inapplicable because the Veteran does not exhibit ankylosis or impairment of the humerus.  Furthermore, the Veteran is not entitled to a higher rating under Diagnostic Code 5201, because he does demonstrate limitation of motion of the arm to 25 degrees from side.  At the October 2014 VA examination, the Veteran's left shoulder flexion was to 180 degrees and left shoulder abduction was to 130 degrees.  There was evidence of pain on palpation of the joint.  As the Veteran has not demonstrated limitation of motion to 25 degrees from the side, even considering pain, a higher rating under Diagnostic Code 5201 is not warranted. 

III.  Extraschedular

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that most of the symptoms of the Veteran's shoulder disability (pain, limitation of motion, and separation of the AC joint) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Veteran reported that pain related to the left shoulder interferes with his sleep, a symptom that is not specifically contemplated by the rating criteria.  However, there is no indication that the Veteran's disability picture exhibits other related factors, such as marked interference with employment or frequency periods of hospitalization.  Thus, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that the Veteran is service-connected several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of total rating for compensation based on individual unemployability is not warranted.  Rice, supra; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Thus, for the period after October 28, 2014, a rating in excess of 20 percent is not warranted.  


ORDER

Entitlement to an initial 10 percent evaluation prior to October 28, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits.   

Entitlement to a rating in excess of 20 percent following October 28, 2014, is denied.  


REMAND

The Veteran contends he is entitled to service connection for a current left knee disability.  The Veteran was provided with an August 2007 VA examination.  The Veteran reported numbness and pain.  The examiner reviewed the Veteran's claims file, performed range of motion testing, and stability testing.  The examiner did not perform any radiologic studies.  The examiner concluded the Veteran had a normal left knee. 

Since August 2007 the Veteran continually complained of left knee pain.  Specifically, the Veteran reported in a July 2009 private treatment record that he felt his knee might give way.  The Veteran did not report this symptom originally during his August 2007 VA examination.  Additionally, since the August 2007 VA examination the Veteran submitted an accident report noting that he had an in-service car accident that is the source of his current left knee disability.  Thus, as it appears the Veteran has developed new knee symptoms and has continually complained of left knee pain, of which he is competent to report, the Board finds a new VA examination is warranted to determine if the Veteran has a current left knee disability which is etiologically related to his active service.  

Additionally, the Veteran is seeking service connection for a back disability.  The Veteran's in-service back pain complaints were recorded in his service treatment records.  He was provided with an August 2007 VA examination.  The examiner reviewed the Veteran's claims file and noted the Veteran's complaints of back pain.  The examiner performed neurological testing and range of motion testing but did not obtain any radiological findings.  The VA examiner concluded the Veteran had a normal low back.     

Since August 2007 the Veteran has continued to continually complain of low back pain.  Additionally, since the August 2007 VA examination the Veteran submitted an accident report noting that he had an in-service car accident that is the source of his current low back disability.  Thus, while the Board notes that no disability was found on the August 2007 examination, given the Veteran's continued complaints of pain, which he is competent to report, over a number of years, the Board finds that remand for a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for left knee or back complaints since service.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any left knee disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Diagnose any and all current left knee disability.  The examiner should consider and discuss as necessary the Veteran's lay statements describing his symptoms to include the July 2009 private treatment record noting the Veteran reported the sensation of giving way.  

(b)  As to any identified left knee disability is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's left knee disability is etiologically related to his active service?

The examiner should consider and discuss the Veteran's in-service complaints of left knee pain and the April 2007 accident report noting the Veteran's in-service car accident. 

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any back disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Diagnose any and all current back disability.  

(b)  As to any identified back disability is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's back disability is etiologically related to his active service?

The examiner should consider and discuss the Veteran's in-service complaints of back pain and the April 2007 accident report noting the Veteran's in-service car accident. 

4.  Then adjudicate the Veteran's service connection claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


